Title: Pardon and Remission for John Hugh Reilly, 1 March 1817
From: Madison, James
To: 


        
          [1 March 1817]
        
        Whereas it has been represented to me that at the Circuit Court of the United States for the County of Washington, in the District of Columbia, lately held in this City, John Hugh Reilly was convicted of a misdemeanor, in an assault & Battery committed by the said Reilly, whereupon he was sentenced to pay a fine of five Dollars to the United States, to satisfy the costs of prosecution and to be imprisoned ten days, & until he should pay the said fine and costs: and whereas it has been made to appear to me that the said Reilly has undergone an imprisonment in the Jail of the County aforesaid, much beyond the term prescribed, from his inability to pay the fine & costs aforesaid, and that there is no probability of his ever being able, while he is so imprisoned, to satisfy the said fine and costs: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, & for other good causes me thereunto moving, have pardoned the offence, & remitted the fine and costs aforesaid, and I do hereby pardon the offence and remit the fine & costs aforesaid, accordingly, willing & requiring that the said John H. Reilly be forthwith discharged from his Imprisonment.
        In testimony whereof I have hereunto set my Hand & caused the seal of the United States to be affixed.
        Done at the City of Washington this first day of March in the year of our

Lord one thousand eight hundred & seventeen & of the Independence of the United States the forty first.
        
          James Madison.By the PresidentJas Monroe Secretary of State
        
      